t c memo united_states tax_court estate of martin j machat deceased avril giacobbi and eric r sklar executors petitioner v commissioner of internal revenue respondent docket no filed date richard s kestenbaum and bernard s mark for petitioner janet f appel and donald a glassel for respondent memorandum opinion laro judge the estate of martin j machat the estate petitioned the court to redetermine respondent's determination of deficiencies in the amounts of dollar_figure and dollar_figure in its and federal_income_tax respectively and additions thereto under sec_6651 in the respective amounts of dollar_figure and dollar_figure following the estate's concession as to the and additions to tax the remaining issue is whether the fund transfers from m j machat management corp pension_plan and trust the plan and trust to a temporary administrator were includable in the estate's gross_income upon receipt by the temporary administrator we hold they were unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference when the petition was filed avril giacobbi ms giacobbi resided in london england and eric r sklar mr sklar resided in wantaugh new york martin j machat decedent died of lung cancer on date at the age of decedent's last will and testament will dated date was propounded by ms giacobbi who was decedent's companion at the time of his death after decedent's death his estranged wife roslyn machat ms machat brought suit to set_aside a separation agreement entered into between ms machat and decedent on date litigation was also brought by ms machat and decedent's and ms machat's children to deny probate of the will since probate of decedent's will was contested on date the new york county surrogate's court pursuant to n y surr ct proc act sec_902 mckinney appointed harvey e corn mr corn to serve as the estate's temporary administrator decedent's assets included a dollar_figure interest in the plan and trust which had been established by m j machat management corp effective date the plan and trust was a qualified_plan under sec_401 and decedent was the sole participant and the sole trustee at all times before his death the estate has not located a form designating a beneficiary of decedent's interest in the plan and trust and thus decedent's interest therein is to pass under the terms of the plan and trust document these terms are in the event a participant fails to designate a beneficiary in writing or the beneficiary and the contingent beneficiary predecease the participant the participant's surviving_spouse shall be deemed the beneficiary if there is no surviving_spouse the benefits shall be paid to the participant's surviving issue per stirpes if there are no surviving issue the benefits shall be paid pursuant to the intestacy laws of the participant's domicile during decedent's life the assets of the plan and trust were held by bankers trust co of new york custodian shortly after his appointment mr corn requested that the custodian transfer the assets of the plan and trust to him the custodian refused to transfer the assets until it received m j machat management corp 's corporate resolution authorizing such an action mr corn then asked the judge presiding over the will_contest to direct the custodian to turn over the funds to mr corn and the judge granted mr corn's request on date the surrogate's court judge's order reads as follows i direct the financial_institution to turn over the funds held in the name of the employer to the fiduciary the fact that i am directing that the funds to be turned over to the fiduciary is not a determination of who shall ultimately be entitled to the funds we are putting them there in order that they be placed in some interest-bearing accounts and so forth and in order to enable the fiduciary to make payments in response thereto the custodian made the following distributions to mr corn dollar_figure on date and dollar_figure dollar_figure and dollar_figure on january march and date respectively mr corn in his capacity as the estate's temporary administrator and fiduciary filed the estate's and fiduciary income_tax returns form sec_1041 in date none of the pension funds were included as gross_income on either of these returns as to both years the estate attached a disclosure statement acknowledging the temporary administrator's receipt of the funds but asserting that the receipt of the funds was merely a change in custodial agent and not a taxable_distribution the and tax returns did report interest_income earned on the funds mr corn also filed the estate' sec_1 the estate is a cash_basis taxpayer and tax returns which reported income derived from the pension funds only to the extent that the assets formerly held in the plan and trust were used for the estate's expenses dollar_figure and dollar_figure in and respectively the pension funds were used to pay the estate's tax_liabilities and other administration_expenses including attorney's_fees temporary administrator's fees apartment rental and maintenance fees real_estate_taxes and storage fees some of the expenses paid from the pension funds were made with the surrogate's court approval while others were made without the surrogate's court approval in date after days of trial the new york county surrogate's court's preminger issued an order directing that decedent's will be admitted to probate on date on date ms giacobbi filed papers in the probate_court of greenwich connecticut seeking to have decedent's will admitted to probate the will was accepted by the probate_court and ms giacobbi and mr sklar were appointed coexecutors on or about date the pension funds along with decedent's other assets are the subject of continuing litigation in separate notices of deficiency issued to each of the coexecutors dated date respondent determined that the and pension distributions were includable in the estate's income when received and not when expended by the temporary administrator discussion we must decide whether the and distributions from the plan and trust to the temporary administrator were taxable to the estate in the years of receipt respondent's determinations are presumed correct and the burden is on the estate to prove the determinations wrong rule a 290_us_111 generally income is includable in a taxpayer's gross_income in the year of receipt under sec_451 however the congress has provided more specialized rules in the area of employee_plans and where applicable these rules govern instead of the more general accounting rules identified under sec_451 sec_402 provides in part except as provided in paragraph the amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to him in the year in which so distributed under sec_72 relating to annuities the parties appear to be in agreement that the plan and trust meets the requirements of sec_401 and that there is a_trust forming a part of the plan that is exempt from tax under sec_451 provides in part the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_501 that being so distributions from the trust are governed by sec_402 the estate argues that the transfers of funds to the temporary administrator did not constitute distributions includable in the estate's gross_income in either or the estate raises numerous arguments in support thereof first according to the estate the funds were not distributed within the meaning of sec_402 but instead merely transferred from one custodial arrangement to another the estate argues that sec_402 is inapplicable because there were no distributions to a distributee within the meaning of sec_402 additionally the estate claims that there were no distributions because it was not in either actual or constructive receipt of the funds citing new york law the estate claims that a temporary administrator is merely the alter under sec_1_451-1 income_tax regs under the cash_receipts_and_disbursements_method of accounting such an amount is includible in gross_income when actually or constructively received sec_1_451-2 income_tax regs defines constructive receipt as follows income although not actually reduced to a taxpayer's possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions ego of the surrogate's court and that the transfers of funds from the custodian to the temporary administrator were in essence transfers to the surrogate's court therefore the estate argues that there were no distributions to the estate and it was in neither actual nor constructive receipt of the funds second even if there were deemed distributions to the estate under the claim of right and constructive receipt doctrines the estate contends that it did not receive the funds because the funds were subject_to substantial limitations or restrictions under new york law according to the estate under new york law a temporary administrator's powers are limited to acts done for the preservation of an estate pending resolution of litigation hence substantial limitations or restrictions are imposed on the use of funds received by the temporary administrator respondent makes several arguments for including the distributions in the estate's and gross_income first respondent argues that the distributions were taxable to the estate in the years of receipt because the funds were no longer held by a qualified_trust and there were distributions to a distributee within the meaning of sec_402 second under the claim_of_right_doctrine if a taxpayer receives income under a claim of right and without restrictions the income is taxable in the year received whether the taxpayer sees fit to enjoy it even though the taxpayer is not entitled to retain the money and even though the taxpayer may later be adjudged liable to restore its equivalent see 286_us_417 respondent argues that the distribution of decedent's pension was income_in_respect_of_a_decedent under sec_691 and thereby taxable to the estate which acquired the right to receive the amount third respondent argues that the estate was in actual or constructive receipt of the income and under the claim_of_right_doctrine it must include the distributions in the years of receipt respondent contends that the estate's use of the pension funds via the temporary administrator's use of the funds was not subject_to substantial restrictions for tax purposes we must first resolve whether the distributions fall within sec_402 and are thereby covered by its rule the estate argues that the temporary administrator is not a distributee within the meaning of sec_402 and therefore that the delivery of pension funds to the temporary administrator does not constitute a taxable_event citing 97_tc_51 the estate contends that the term distributee is limited to employee plan participants or their beneficiaries and because no beneficiary has been determined no distributee received the pension funds respondent argues that the estate is the distributee of the funds transferred from the custodian to the temporary administrator mr corn neither the code nor the regulations define the term distributee as used in sec_402 the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 and its antialienation provisions along with pertinent case law supply significant insight into the correct interpretation of the term distributee erisa was enacted to establish a comprehensive federal scheme for the protection of pension_plan participants and their beneficiaries 592_f2d_118 2d cir it was intended to ensure that american workers may look forward with anticipation to a retirement with financial security and dignity and without fear that this period of life will be lacking in the necessities to sustain them as human beings within our society s rept pincite c b supp promoting this goal the congress enacted protective legislation including the antialienation rule erisa sec_1021 88_stat_104 added sec_401 which requires tax-qualified plans to provide that benefits provided under the plan may not be assigned or alienated this prohibition generally precludes the plan from recognizing the rights of creditors with respect to a participant's interest under the plan in the years following the enactment of erisa litigation raised the issues of whether the antialienation provisions applied to family support obligations and state community_property_laws subsequent amendments addressed these issues sec_402 and sec_414 as enacted by the retirement_equity_act_of_1984 rea '84 publaw_98_397 sec c and b 98_stat_1448 provide that if a qualified_domestic_relations_order qdro designates the spouse former spouse child or other dependent of the plan participant as a person who is to receive the benefits payable with respect to the participant then that payee is an alternate_payee and the alternate_payee is to be treated as the distributee for purposes of determining taxability of the payments in this situation the alternate_payee and not the plan participant is taxed on the distributions the tax_reform_act_of_1986 tra_'86 publaw_99_514 sec c a 100_stat_2951 modified sec_402 as enacted by rea '84 to provide that an alternate_payee would be the distributee only if the alternate_payee were the spouse or former spouse of the plan participant in summary sec_402 provides an exception to the general_rule and where all statutory requirements are fulfilled the alternate_payee is deemed the distributee where a qdro fails to meet the specific requirements of sec_414 sec_402 is not applicable and the general rules of sec_402 and apply see smith v commissioner tcmemo_1996_292 against this backdrop several cases have addressed the meaning of distributee in darby v commissioner supra which dealt with a plan distribution we held that a distribution from a qualified profit-sharing_plan pursuant to a provision in a state court divorce decree was taxable in its entirety to the husband-employee even though he paid a portion of the distribution to his former wife in accordance with the decree on the basis of the statutory matrix which the congress understood and modified in the retirement_equity_act_of_1984 id pincite the court concluded that a distributee of a distribution under a plan ordinarily is the participant or beneficiary who under the plan is entitled to receive the distribution id pincite emphasis added the court stated the following a conclusion that distributee means participant or beneficiary under the plan appears to be consistent with congress' understanding when it enacted rea '84 and tra_'86 we do not have to decide in the instant case whether that is the definitive or only meaning of distributee id pincite the court also found that the term distributee is not synonymous with either recipient or owner and that the sec_402 is now sec_402 person who receives the distribution is not automatically the distributee id pincite interpreting darby the court in 101_tc_489 stated that an owner was not necessarily a distributee and that darby specifically observed that its statement that a 'distributee' had to be a participant or beneficiary was not an exclusive definition of that word applying the law as modified by rea '84 the court found that the plan participant's former spouse was the distributee and thereby taxable on her share of the pension benefits id as illustrated by the aforementioned cases most if not all of the case law interpreting the term distributee dealt with whether or not a spouse or former spouse with a legal_interest in a participant's pension benefits is a distributee under sec_402 and thereby responsible for paying the taxes on receipt of a distribution a finding in each case merely shifted tax_liability between an employee participant and his or her spouse or former spouse it did not insulate all parties from tax_liability the estate relying on this case law urges the court to adopt a novel interpretation which in effect would permit funds to be distributed by a qualified_plan without identifying any distributee we decline to accept this interpretation we conclude that the estate is a distributee within the meaning of sec_402 mr corn acting as the estate's temporary administrator took possession of the pension funds and these funds were immediately available for and were in part utilized for the estate's benefit the estate was therefore an interim beneficiary of these funds see darby v commissioner t c pincite distributee generally means plan participant or beneficiary finding that the estate is a distributee we now address whether the estate received a distribution within the meaning of sec_402 the estate argues that there were no distributions in or because it was not in either actual or constructive receipt of the funds additionally the estate argues that the claim of right and constructive receipt doctrines preclude a finding that the estate received income during the years in issue respondent argues that the estate was in actual or constructive receipt of income since the distributions were received by the temporary administrator on behalf of and for the benefit of the estate respondent contends that the temporary administrator was the estate's agent and therefore his receipt of the funds is equivalent to the estate's receipt of the funds according to respondent the temporary administrator's agent status is illustrated by his duty to file the estate's federal tax returns and pay estate administration_expenses sec_402 as amended by section c of the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 provides that a distributee is taxed on benefits under a qualified_retirement_plan in the tax_year in which those benefits are actually distributed prior to the amendment sec_402 provided that amounts held in an employees' trust were taxable when actually paid distributed or when made available to the distributee the phrase when made available was deleted by erta section c in order to alleviate a significant administrative burden for qualified_plans which had undertaken to protect employees from taxation under sec_402 by developing a complex array of restrictions on an employee's right to make withdrawals from a qualified_plan staff of joint comm on taxation general explanation of the economic_recovery_tax_act_of_1981 pincite j comm print see 33_fedclaims_628 prior sec_1_402_a_-1 income_tax regs which has not been amended to reflect the change states if pension or annuity payments or other_benefits are paid or made available to the beneficiary of a deceased employee or a deceased retired employee by a_trust described in sec_401 which is exempt under sec_501 such amounts are taxable in accordance with the rules of sec_402 and this section sec_1 a - a i income_tax regs which has also not been amended to reflect the change states the total_distributions_payable are includible in the gross_income of the distributee within one taxable_year if they are made available to such distributee and the distributee fails to make a timely election under sec_72 to receive an annuity in lieu of such total distributions to the amendment whenever the employee had an unrestricted right to withdraw his plan benefits the benefits would be taxable to the employee in that year even though the employee had not actually reduced the benefits to his possession affd without published opinion 91_f3d_170 fed cir further insight into the meaning of the actually distributed requirement of sec_402 is provided by h conf rept pincite 1981_2_cb_481 under the house bill benefits under a qualified_plan including deductible_employee_contributions and earnings thereon are taxed only when paid to the employee or a beneficiary and are not taxed if merely made available of course as under present law if benefits are paid with respect to an employee to a creditor of the employee a child of the employee etc the benefits paid would be treated as if paid to the employee given the aforementioned history of sec_402 we conclude that the term actually distributed includes the situation herein where funds were paid out of the tax-exempt_trust in amending sec_402 the congress intended to address situations where an employee could be taxed on pension funds before their distribution the change was not directed at situations where the funds were disbursed from the qualified_trust this conclusion is supported by the congress' intent to treat payments to an employee's creditors etc as if the payments were made directly to the employee in this case when the plan disbursed these funds to the temporary administrator a distribution occurred the funds upon receipt by the temporary administrator were no longer held by a qualified_trust and there was an actual distribution under sec_402 finally we address the estate's argument that substantial restrictions and limitations were placed on the temporary administrator's use of the distributed funds and therefore that under the claim of right and constructive receipt doctrines the estate did not receive income in the years of the distributions underlying the estate's argument is its position that the temporary administrator is not an agent of the estate see 251_us_342 12_bta_403 it is a well established principle of law that receipt by an agent is receipt by the principal before a change in new york law which broadened the powers of a temporary administrator temporary administrators were empowered to perform the following functions take personal_property into possession and preserve it pay taxes publish notice for creditors and any other actions the court ordered see n y surr ct proc act sec_903 mckinney see also in re barrett's estate n y s 2d surr ct a temporary administrator's powers are conferred and regulated by statute in re gross' estate n y s 2d surr ct a temporary administrator is a receiver of the court and in a literal sense an alter ego of the court in re watson's estate n y s surr ct a temporary administrator represents not only the interest of those taking under the will but in the case of rejection the heirs at law and next of kin affd n y s app div while we recognize that new york law explicitly prescribes and limits a temporary administrator's authority given the nature of a temporary administrator's duties and in this case the actions taken by him the benefits of the temporary administrator's receipt of the pension funds immediately inured to the estate the pension funds were used to pay the estate's tax_liabilities and other administration_expenses including attorney's_fees temporary administrator's fees apartment rental and maintenance fees real_estate_taxes and storage fees the economic benefit to the estate is not diminished by the fact that among other things the temporary administrator lacked the power to distribute any residual funds to the ultimate beneficiary cf 220_f2d_313 5th cir court imposed liability on the surviving_spouse for income_tax in each of the years that the community_income was collected by the executor rather than some later year when distribution was actually made to the widow herself affg 17_tc_1344 see also 16_tc_244 affd per curiam 194_f2d_541 6th cir 45_bta_1073 moreover we think that the estate's position results in an impermissible deferral of tax on the distributions under the estate's approach so long as the temporary administrator held the distributions there was no tax to pay on the principal neither by the estate nor by anyone else but these funds upon receipt by him were immediately available to satisfy the estate's debts and expenses no restriction was placed on the estate's use and enjoyment of these funds that would warrant a postponement of the tax cf 894_f2d_1165 10th cir affg 89_tc_747 we therefore find that for federal tax purposes substantial restrictions and or limitations were not placed on the use of the distributed funds for the aforementioned reasons we sustain respondent's determination and hold that the and fund transfers from the plan and trust to the temporary administrator were includable we also note that the estate's failure to report the distributions as income in the years of receipt by the temporary administrator is inconsistent with its treatment of income generated from the distributions and its report of a substantial portion of the distributions as income in the years the funds were used to satisfy the estate's liabilities in and the estate filed tax returns reporting interest_income derived from the pension funds in and the estate reported the funds themselves as income to the extent that they were used to pay the estate's expenses consistency however misplaced dictates that the estate would not report any of the distributions or income derived thereon as income until there was a subsequent distribution to the ultimate beneficiary in the estate's gross_income upon receipt by the temporary administrator we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiencies in tax and in accordance with the estate's concession for respondent as to the additions to tax under sec_6651
